— Judgment affirmed, with costs. Memorandum: We find that the claimant has complied with the provisions of the Court of Claims Act, in effect in 1935, in respect to service of notice of intention to file her claim and of the filing thereof, and are also of the opinion that the amount of the award is not excessive, and therefore, affirm the judgment, with costs. All concur. (The judgment awards damages for personal injuries sustained by reason of bleacher seats collapsing at exercises at Broekport Normal School.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.